Citation Nr: 1125994	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  06-28 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include residuals of cold exposure.

2.  Entitlement to service connection for a low back disability, to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which in pertinent part, denied the Veteran's claims for service connection for residuals of a cold injury to both feet, a low back disability, a bilateral foot disability and degenerative disc disease.  

In July 2008, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2010).

In October 2010, the Board remanded the claims for service connection for low back and bilateral foot disabilities to the agency of original jurisdiction.



FINDINGS OF FACT

1.  Pes planus was identified on the examination when the Veteran was accepted for enlistment into active service.

2.  Pes planus underwent no increase in disability during service.

3.  The Veteran's current bilateral foot fungus, corns, and bunions are not the result of a disease or injury in service.

4.  The Veteran has a current low back disability, degenerative posterior and anterior disc bulges, with mild degenerative narrowing of theL1-2 disc and bilateral foraminal stenosis but it is not related to a disease or injury in service.



CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A bilateral foot disability, to include bilateral foot fungus, corns, bunions and bilateral flat feet, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153; 38 C.F.R. § 3.303 (2010).

3.  A current low back disability was not incurred in active service.  38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrinia v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a December 2004 letter, issued prior to the adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of Dingess, including the disability-rating and effective-date elements of the claims, by a May 2008 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

There was a timing deficiency in that the May 2008 letter was sent after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in supplemental statements of the case issued in August 2006 and March 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service and VA treatment records.  As discussed below, VA scheduled the Veteran for VA examinations for his feet and spine in December 2010, but he failed, without explanation, and has not shown good cause for his failure to appear.  In the case of an original claim, when a Veteran fails to appear for a scheduled examination, federal regulations state that the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2010).

A VA treatment record shows that in January 2005, the Veteran called to request test results so that he could apply for SSI (Supplemental Security Income) benefits from the Social Security Administration.  There is no indication in the record that he actually applied for these benefits or that SSA has relevant records.  Moreover, because the Veteran failed without good cause to report for necessary examinations, the claims are to be decided on the basis of the evidence of record.  Id.

The Board remanded these claims to afford the Veteran the above mentioned examinations and to obtain his service personnel records.  The AOJ complied with the remand instructions by scheduling the examinations and obtaining the personnel records.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1); 38 U.S.C.A. §§ 1111, 1137 (West 2002).

A preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  If the disorder becomes worse during service and then improves due to in- service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Foot Disability

The Veteran claims that his feet became severely painful during active military duty due to extensive training and the type of military foot gear he was required to wear.  He also claims to have pain and numbness in his feet stemming from a cold-weather injury in service.

Service treatment records show that the Veteran was noted to have pes planus (flat feet) at the time of his entrance examination in April 1978.  He was treated in May 1979 for painful toes and feet and diagnosed with an ingrown big toenail and tinea pedis.  He was treated in April 1982 for an inflamed corn on the left little toe.  No foot disability was indicated at the time of his discharge examination in April 1982, and his feet and lower extremities were evaluated as normal.  

The post-service medical evidence of record is negative for any complaints or treatment related to the Veteran's feet until December 2004, when he complained of bilateral foot and knee pain and tingling in the feet "for one year," which had worsened over the previous three months.  He denied an injury.  He reported that he was unable to stand or ambulate.  He also reported that he was taking Tylenol with variable relief.  

The Veteran also complained of lower back pain for more than a year.  Physical examination revealed tenderness in the lumbar spine and both lower paraspinous muscle areas bilaterally.  The examiner's impression was "most likely lumbar radiculopathy."  No foot disability was identified.  

In his formal application for benefits in December 2004, the Veteran reported that "over a period of time my feet became severely pained due to extensive training and type of military foot gear required throughout active duty."  He indicated that he was claiming service connection for a disability of both feet, but did not respond to a question asking when the disability began and indicated that his only treatment had been at a VA facility.

On VA outpatient treatment in January 2005; the Veteran was noted to have bilateral flat feet, fungus, bunions, corns, no feeling to filament and pain with walking.  It was reported that he would return to the clinic in one to two months, and that he would consult with podiatry at that time.  There is no evidence of a follow-up appointment with podiatry in the records, although he was seen for other conditions.  A subsequently created problem list does not include any disability of the feet.

In January 2005, the Veteran reported that his VA doctor had told him to apply for service connection for a number of disabilities, including frostbite of the feet.  

As noted above the Veteran failed to appear for VA examinations in December 2010.

Because pes planus was noted on the Veteran's examination when he was accepted for entrance into service, the presumption of soundness is not applicable.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

Service connection would still be available for pes planus, if it was aggravated in service.  38 U.S.C.A. § 1153.  Aggravation may not be conceded; however, where the disability underwent no increase in service.  38 C.F.R. § 3.306(b) (2010).

The evidence is against finding that the Veteran's pre-existing pes planus increased in severity in active military service.  In this regard, as noted above, the Veteran was treated once in service for painful feet and toes, and once for an inflamed corn on the left little toe.  On these occasions pes planus was not reported, nor was pes planus noted on any other occasion subsequent to the Veteran's acceptance for service.  At the time of his discharge in 1982, no foot disability was noted and his feet were evaluated as normal. 

While the Veteran's December 2004 statement could be read as asserting that the disability was aggravated by the conditions of his service, the contemporaneous record shows that he was able to serve without any reported treatment or complaints referable to pes planus; and the post-service record does not show complaints or findings referable to pes planus for approximately three decades after service.  The Veteran has also not reported any specific increased symptomatology during the period bet.

The post-service medical evidence of record shows that the Veteran still has a current diagnosis of bilateral flat feet, but it does not show that the disability increased in severity in service.  

In fact, besides his complaints in December 2004 of painful feet, which were made several years after his discharge from service (and attributed to a back disability), and the notation in January 2005 of bilateral flat feet, there is no other evidence of complaints or treatment related to the Veteran's feet of record.

The December 2004 and January 2005 VA outpatient treatment records provide competent evidence of current foot disabilities in addition to pes planus.  The findings in service provide evidence of an in-service disease or injury.  The remaining question is whether the evidence demonstrates a link between the current disabilities and service.

While the Veteran is competent to report a continuity of symptoms beginning in service he has not done so.  The contemporaneous service treatment records show that he was treated for painful toes and feet, corns and tinea pedis in service, but they also show that at the time of his discharge in 1982, the Veteran's feet were evaluated as normal and there was no indication of a bilateral foot disability.

The post-service medical evidence of record shows that the Veteran did not report symptoms of bilateral foot pain until December 2004, more than thirty years after his discharge from service.  Furthermore, he indicated in December 2004 that he had only experienced foot pain for one year.

The Veteran has contended that he has current foot disabilities as the result of frostbite in service.  It would take medical expertise to say that his current foot disabilities were caused by frostbite in service, since this is not something that is subject to lay observation.  The medical record does not show that he has been found to have any current foot disability as the result of frostbite.  To the extent that the Veteran is contending that a VA doctor told him that he had residuals of in-service frostbite, the treatment records contradict his report and render it incredible.

There is no other evidence suggesting that a current bilateral foot disability may be related to service.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim and service connection for a bilateral foot disability is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Low Back Disability

Service treatment records show that the Veteran was treated in June 1979 for symptoms of low back pain, after lifting "something heavy."  He was diagnosed with a muscle strain.  At the time of his discharge examination in April 1982, there was no low back disability diagnosed and the Veteran's spine was evaluated as normal.

As noted above, the post-service medical evidence is limited to outpatient treatment records from the VA Medical Center in New Orleans.  The December 2004, treatment record shows that the Veteran complained of low back pain for more than a year and bilateral knee and foot pain.  He was noted to have tenderness in the lumbar spine and both lower paraspinous muscle areas bilaterally, and the examiner's impression was "most likely lumbar radiculopathy."  

X-rays of the lumbar spine in May 2005, were unremarkable.  However, a March 2006 MRI of the lumbar spine revealed broadbased degenerative posterior L5-S1 and anterior L1-2 disc bulges with mild degenerative narrowing of the L1-2 disc, and mild to moderate bilateral L5-S1 foraminal stenosis.

In accordance with the Board's October 2010 remand, the Veteran was scheduled for a VA spine examination in December 2010.  The Veteran failed to appear, without explanation, for the necessary examination.  Therefore, the case must be decided based on the evidence of record.  38 C.F.R. § 3.655(a), (b).

The Veteran has not reported a continuity of symptomatology beginning in service.  The Veteran did not report when his disability began when he filed his claim for benefits in December 2004.  He reported only the VA treatment, which is discussed above, and began in 2004.

The contemporaneous record shows the single episode of back strain in service with no subsequent complaints documented in service.  The normal discharge examination indicates that the strain had resolved by the time the Veteran left active service.  There is no other evidence suggesting a link between the current back disability and service.

The evidence is against a link between the current disability and service.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for a bilateral foot disability is denied.

Service connection for a low back disability is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


